IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 417 WAL 2015
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
RYAN SANDERS,                               :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 23rd day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

       Justices Eakin and Donohue did not participate in the consideration or decision

of this matter.